Case 2:19-cv-01191-JAM-CKD Document 33 Filed 11/10/20 Page 1 of1

AO 154 (10/03) Substitution of Attomey

UNITED STATES DISTRICT COURT

Eastern District District of California

 

 

McCoy et al. CONSENT ORDER GRANTING
Plaintiff (s), SUBSTITUTION OF ATTORNEY
V.
City of Vallejo et al.
CASE NUMBER: 2:19-cv-01191-JAM-CKD
Defendant (s),
Notice is hereby given that, subject to approval by the court, Anthony Romero-Cano substitutes
(Party (s) Name)
Michael G. Colantuono , State Bar No. 143551 as counsel of record in place of
(Name of New Attorney)

Dale Long Allen, Jr.
(Name of Attomey (s) Withdrawing Appearance)

Contact information for new counsel is as follows:

 

 

Firm Name: Colantuono Highsmith & Whatley
Address: 420 Sierra College Drive Suite 140 Grass Valley, CA 95945
Telephone: 530-432-7357 Facsimile 530-432-7356

 

 

E-Mail (Optional); —mcolantuono@chwlaw.us

I consent to the above substitution.

 

Date: \9 [%e /t072% face }- (pe

(Signature of Party (s))

 

 

 

I consent to being substituted. Dale Long Allen, Jr.
5 | _ le yf - | ba
Date: lo (20 IDL tanh. Ellon)
a [ (Signature of Former Attorney (s))

I consent to the above substitution, MichaeLG-Colantuono

Date: September 23, 2020 =

(Signature of New Attomey)
The substitution of attorney is hereby approved and so ORDERED,

Date:

 

 

Judge
[Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.]

242365.1
